         Case 1:17-cv-01545-LAK Document 154 Filed 01/09/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   x
In re AMTRUST FINANCIAL SERVICES,                  :   Civil Action No. 1:17-cv-01545-LAK
INC. SECURITIES LITIGATION                         :
                                                   :   CLASS ACTION
                                                   :
This Document Relates To:                          :   DECLARATION OF SAMUEL H.
                                                   :   RUDMAN IN SUPPORT OF PLAINTIFFS’
        ALL ACTIONS.                               :   OMNIBUS MEMORANDUM OF LAW IN
                                                   :   OPPOSITION TO DEFENDANTS’
                                                   x   MOTIONS TO DISMISS


        Samuel H. Rudman does hereby certify and say:

        1.      I am a partner with the law firm of Robbins Geller Rudman & Dowd LLP, attorneys

for Lead Plaintiff New England Carpenters Guaranteed Annuity and Pension Funds in the above

captioned matter. I respectfully submit this Declaration in support of Plaintiffs’ Omnibus

Memorandum of Law in Opposition to Defendants’ Motions to Dismiss the Consolidated Second

Amended Complaint.

        2.      Attached hereto as Exhibit 1 are true and correct copies of excerpts from seven

documents filed by defendant AmTrust Financial Services, Inc. (“AmTrust”) with the United States

Securities and Exchange Commission (“SEC”) during the Class Period. These seven documents,

including one Form 8-K and six prospectus supplements (highlighted for the Court’s convenience),

report that at least part of the capital raised from seven Class Period securities offerings, with total

proceeds exceeding $1.3 billion, was to be used for strategic acquisitions.

        3.      Attached hereto as Exhibit 2 are true and correct of relevant excerpts from various

AmTrust SEC filings, highlighted for the Court’s convenience, reporting that AmTrust engaged in

more than 20 acquisitions during the Class Period, as follows:
            Case 1:17-cv-01545-LAK Document 154 Filed 01/09/19 Page 2 of 3



                                              Close      Transaction
                Acquisition                                                           Source
                                               Date        Value
Car Care Plan Holdings Ltd.                  2/28/13     $72 million           Form 10-K filed 3/2/15
Sequoia Insurance Co.                        4/19/13     $60 million           Form 10-K filed 3/2/15
CPPNA Holdings Inc.                           5/3/13     $40 million           Form 10-K filed 3/2/15
Mutual Insurers Holding Co.                  5/13/13     $49 million           Form 10-K filed 3/2/15
Sagicor Europe Ltd.                          12/23/13     $93 million         Form 10-K filed 3/2/15
Inso Dico Group                                1/3/14    $88.7 million        Form 10-K filed 3/2/15
Comp. Options Insurance Co.                   10/1/14    $34.3 million        Form 10-K filed 3/2/15
Oryx Insurace Brokerage Inc.                   1/6/15    $37.6 million        Form 10-K filed 2/29/16
TMI Solutions, LLC                             1/6/15    $61.5 million        Form 10-K filed 2/29/16
CorePointe Insurance Co.                       3/2/15    $68.8 million        Form 10-K filed 2/29/16
Warranty Solutions                           9/25/15     $156.2 million       Form 10-K filed 2/29/16
Springfield Insurance Co.                    10/7/15      $31.6 million       Form 10-K filed 2/29/16
ARI Holdco Inc.                              1/22/16       $3.8 million       Form 10-K filed 4/4/17
Republic Companies Inc.                      4/18/16      $233 million        Form 10-K filed 4/4/17
Genworth Financial Mortgage Insurance Ltd.    5/9/16      $54.5 million       Form 10-K filed 4/4/17
First Nationwide Title Agency                5/20/16       $24 million        Form 10-K filed 4/4/17
Nationale Borg-Maatschappij NV               5/31/16     $180 million          Form 10-K filed 4/4/17
Total Program Management LLC                 6/16/16     Undisclosed         Press Release dated 6/16/16
ANV Holdings B.V.                            11/7/16     $203 million          Form 10-K filed 4/4/17
Collegiate Management Services Ltd.           11/16      Undisclosed      Solvency and Financial Condition
                                                                            Report for Year End 12/31/16
AmeriHealth Casualty Insurance Co.           2/28/17     $92.7 million        Form 10-Q filed 5/10/17

          4.      Attached hereto as Exhibit 3 is a true and correct copy of SEC Form S-3, entitled

 “Registration Statement Under the Securities Act of 1933,” highlighted for the Court’s convenience.

          5.      Attached hereto as Exhibit 4 are relevant excerpts of a true and correct copy of the

 Form S-3 filed with the SEC by AmTrust Financial Services, Inc. on June 11, 2015, highlighted for

 the Court’s convenience.

          6.      Attached hereto as Exhibit 5 is the Consent of Independent Registered Public

 Accounting Firm, signed by defendant BDO USA, LLP and dated March 3, 2014, attached as

 Exhibit 23.1 to AmTrust’s Form 10-K filed with the SEC on March 3, 2014.

 DATED: January 9, 2019
                                                                /s/ Samuel H. Rudman
                                                                  Samuel H. Rudman


                                                  -2-
         Case 1:17-cv-01545-LAK Document 154 Filed 01/09/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I, Samuel H. Rudman, hereby certify that on January 9, 2019, I authorized a true and correct

copy of the foregoing document to be electronically filed with the Clerk of the Court using the

CM/ECF system, which will send notification of such public filing to all counsel registered to

receive such notice.

                                                              /s/ Samuel H. Rudman
                                                             SAMUEL H. RUDMAN




                                               -3-
